i          i      i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00156-CR

                                        Roxanne MARTINEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008CR11272
                          Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Roxanne Martinez filed a notice of appeal seeking to appeal from a sentence imposed on May

4, 2009. The judgment was in accordance with Martinez’s plea bargain agreement, and the record

does not contain a trial court’s certification showing Martinez has the right of appeal. Accordingly,

the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH